FILED
                            NOT FOR PUBLICATION                            MAY 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50253

               Plaintiff - Appellee,             D.C. No. 3:12-cr-04970-LAB

  v.
                                                 MEMORANDUM*
TEODORO LEON-VARGAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Teodoro Leon-Vargas appeals from the district court’s judgment and

challenges the 68-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Leon-Vargas contends that the district court erred by considering the amount

of drugs involved in the offense when it denied his request for a minor role

adjustment under U.S.S.G. § 3B1.2(b). This contention is foreclosed. See United

States v. Rodriguez-Castro, 641 F.3d 1189, 1192-93 (9th Cir. 2011) (relying in part

on the quantity of drugs involved to affirm denial of minor role adjustment); see

also Newdow v. Lefevre, 598 F.3d 638, 644 (9th Cir. 2010) (a three-judge panel is

bound by circuit precedent unless it is “clearly irreconcilable” with intervening

higher authority).

      AFFIRMED.




                                          2                                    13-50253